Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to an acoustic sensor platform for pain mitigation, apnea detection, aspiration detection and patient communication in anesthesia patients, classified in A61B 5/4821.
II. Claims 2-20, drawn to an acoustic sensor platform for anesthesia patients, classified in A61B 5/4803.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require any of the limitations of the subcombination namely a processor, acousitic sensor and/or audio visual display.  The subcombination has separate utility such as having hardware to sense and determine patient breathing rates.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Blynn Shideler on 1/13/21 a provisional election was made without traverse to prosecute the invention of Group II, claims 2-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the anesthesia patient" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that line 1 of the claim states that the system is for anesthesia patients and does not provide support for a single patient.
Claim 2 recites the limitation "at least one of breathing rate of the patient or aspiration of the patient" in lines 12-13 of the claim.  This is vague as it is unclear if this is the same limitation as lines 8-9 or a different limitation.
Claims 3-19 are rejected for inheriting the same limitations as those in claim 2.
Claim 3 recites the limitation “the step” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.  It is further noted that claim 2 from which this claim depends is an apparatus claim and therefore does not inherently include steps.
Claim 4 recites the limitation “the step” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.  It is further noted that claim 2 from which this claim ultimately depends, is an apparatus claim and therefore does not inherently include steps.
Claim 4 recites the limitation "the patient’s voice" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the patient voice signal" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the operator" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the patient’s voice" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the patient voice signal" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the operator" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the step” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.  It is further noted that claim 2 from which this claim depends is an apparatus claim and therefore does not inherently include steps.
Claim 8 recites the limitation "a breathing rate of the patient" in lines 2-3.  This is vague as it is unclear if “a breathing rate of the patient” is the same or different than the “a breathing rate of the patient” from claim 2.
Claim 11 recites the limitation "the operator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "detects aspiration of the patient" in line 2.  This is vague as it is unclear if “detects aspiration of the patient” is the same or different than the “detects aspiration of the patient” from claim 2.
Claim 14 recites the limitation "the operator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a breathing rate of the patient" in lines 2-3.  This is vague as it is unclear if “a breathing rate of the patient” is the same or different than the “a breathing rate of the patient” from claim 2.
Claim 20 recites the limitation "the anesthesia patient" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that line 1 of the claim states that the system is for anesthesia patients and does not provide support for a single patient.
Claim 20 recites the limitation "at least one of breathing rate of the patient or aspiration of the patient" in lines 14-15 of the claim.  This is vague as it is unclear if this is the same limitation as lines 8-9 or a different limitation.

Conclusion
It is noted that the claims do not have an art rejection and are rejected under 35 USC 112 only.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silver et al. U.S. Pub. 2019/0224434 A1 teaches using an acoustic sensor for determining breathing rates, but fails to teach the sensor being coupled to a nasal cannula or face mask and further fails to disclose detecting patient speech and isolate and amplify the patient speech.
Steiner et al. U.S. Pub. 2015/0157817 A1 teaches using an acoustic sensor mounted to a mask for determining aspiration but fails to further teach detecting patient speech and isolate and amplifying of the patient speech.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/REX R HOLMES/Primary Examiner, Art Unit 3792